Day, J.
i. equity: law.' I. Statler and Alt together applied to one G. A. Ewing and procured him to prepare the bond. There is a conflict in the testimony as to whether they directed him to prepare a delivery bond, or simply told him that Statler desired to execute a bond which would enable him to remain in possession of the attached property. Statler, however, admits that the bond was read over to him before he signed it. He knew what the terms of the bond were, when he signed it. If he made any mistake, it was not in supposing that the bond contained conditions other than it contained in fact, but in supposing the legal effect of the conditions incorporated into the bond to be different from what it is in fact. His mistake was one of law, and not of fact. As to him, the case falls fully within the principle of Moorman & *110Greene v. Collier, 32 Iowa, 138. Although that caso was one at law, yet the principle determined is equally applicable in equity. It is a general doctrine of equity that a mistake of law furnishes no ground for relief; and in Story’s Equity Jurisprudence, Sec. 116, it is said that, “ whatever exceptions to this rule there may be, thej' are not only few in number, but they will be found to have something peculiar in their character, and to involve other elements of decision.” See, also, Sec. 137, and cases cited in notes.
2.--: lienee.1160 II. The testimony shows that, after Statler had signed the bond, Alt took it to Wray and told him it was a delivery bond, and he signed it without reading it. There is no element of fraud or imposition in the case, for the evidence shows that Alt believed the bond to be a delivery bond. And, even if Alt fraudulently misrepresented the condition of the bond, the plaintiffs were in no way connected therewith, and cannot be held responsible therefor. All that can be said is, that Wray signed the paper without reading it, supposing its conditions to be different from what they are. -
His' gross negligence is an insuperable objection to the granting him relief on the ground of mistake. In Story’s Equity Jurisprudence, Sec. 146, it is said: “It is not, however, sufficient in all cases, to give the party relief, that the fact is material; but it must be such as he could not by reasonable diligence get knowledge of, when he was put upon inquiry. Eor, if by such reasonable diligence he could have obtained knowledge of the fact, equity will not relieve him; since that would be to encourage culpable negligence.” See Penny v. Martin, 4 Johnson’s Ch., 566; Butman v. Hussy, 30 Maine, 263.
The judgment is
Afeiemed.